


Exhibit 10.2

 

PROMISSORY NOTE







March 20, 2012




FOR VALUE RECEIVED, Laredo Resources Corp., a Nevada Corporation, promises to
pay Ruth Cruz Santos on or before March 31, 2013, the amount of Seven Thousand
Five Hundred Dollars ($7,500) in the currency of the United States plus simple
interest on the principal amount of the loan accrued at a rate 6% per annum.




Time shall be the essence of this Promissory Note.




This Promissory Note shall be governed by and constituted in accordance with the
laws of the State of Nevada.







LAREDO  RESOURCES CORP.










Per________________________________________

      Ruth Cruz Santos, Pres, CEO, CFO









